 



Exhibit 10.19
SIXTH AMENDMENT TO THE
DYNEGY NORTHEAST GENERATION, INC. SAVINGS INCENTIVE PLAN
WHEREAS, Dynegy Inc., a Delaware corporation (“Dynegy”), maintains the Dynegy
Northeast Generation, Inc. Savings Incentive Plan (the “Plan”) for the benefit
of the eligible employees of certain participating companies; and
WHEREAS, Dynegy desires to amend the Plan to (i) add certain provisions of the
Pension Protection Act of 2006 relating to nonspouse beneficiary rollovers and
Roth IRA rollovers; and (ii) to increase Employer Matching Contributions for
collectively bargained employees.
NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is, amended as
follows, effective January 1, 2008:
I.
Section 1.1(17) of the Plan is amended by adding a sentence at the end thereof
to provide as follows:
“Notwithstanding the previous sentence, Distributee shall also include a
nonspouse beneficiary, but only with regard to the interest of such individual
under the Plan.”
II.
Section 1.1(20) of the Plan is amended in its entirety to provide as follows:
“(20) Eligible Retirement Plan: Any of (A) an individual retirement account
described in Section 408(a) of the Code, (B) an individual retirement annuity
described in Section 408(b) of the Code, (C) an annuity plan described in
Section 403(a) of the Code, (D) a qualified plan described in Section 401(a) of
the Code, which under its provisions does, and under applicable law may, accept
a Distributee’s Eligible; Rollover Distribution, (e) an annuity contract
described in Section 403(b) of the Code, (F) an eligible plan under Section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for the amounts transferred into
such plan from the Plan, and (g) a Roth IRA described in Section 408A(b) of the
Code. The definition of Eligible Retirement Plan shall also apply in the case of
a distribution to a surviving spouse or to a spouse or former spouse who is an
alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code.
Notwithstanding the foregoing, in the case of an Eligible Rollover Distribution
to a beneficiary who is a designated beneficiary as defined in
Section 401(a)(9)(E) of the Code and is not a surviving spouse, an Eligible
Retirement Plan is an individual retirement account or individual retirement
annuity that is treated as an inherited account under
Section 402(c)(11) of the Code.”

 

 



--------------------------------------------------------------------------------



 



III.
Section 33(b) of the Plan is amended in its entirety to provide as follows:
“(b) With respect to each payroll period, the Employer shall contribute to the
Trust, as Employer Matching Contributions, an amount that equals 36% of the
Before-Tax Contributions that were made pursuant to Section 3.1 on behalf of
each of the Participants whose terms and conditions of employment are governed
by a collective bargaining agreement during such payroll period and that were
not in excess of 6% of each such Participant’s Compensation for such payroll
period.”
IV.
Section 3.8 of the Plan is hereby amended by adding a new subsection (e) to
provide as follows:
“(e) The Plan shall accept Roth 401(k) contributions as Rollover Contributions.”
IN WITNESS WHEREOF, the undersigned has caused this Sixth Amendment to the Plan
to be executed on the date indicated below, to be effective January 1, 2008.

                  DYNEGY INC.,
a Delaware corporation    
 
           
 
  By:
Title:   /s/ Julius Cox
 
Chairman, Dynegy Inc. Benefit Plans Committee  
 
  Date:   December 4, 2007    

 

2